14 F.3d 602NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Luis Llamas ALVAREZ, Defendant-Appellant.
No. 93-2094.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1993.

1
Before:  KEITH and NORRIS, Circuit Judges;  and ZATKOFF, District Judge.*

ORDER

2
On August 26, 1993, an order was entered directing the defendant to show cause why his appeal should not be dismissed for lack of appellate jurisdiction.  No response has been filed.


3
The defendant is appealing the conviction and sentence entered pursuant to his plea of guilty to a charge of drug possession with intent to distribute.  For purposes of 28 U.S.C. Sec. 1291, final judgment was entered on July 29, 1993, when the judgment of conviction and sentencing order was entered on the district court's docket sheet.  To be timely under Rule 4(b) of the Federal Rules of Appellate Procedure, the defendant's notice of appeal must have been filed on or before August 9, 1993.  While incarcerated in the Kent County jail, the defendant sent a letter to the district court clerk which was construed as a notice of appeal.  The letter was not received in the district court until August 17, 1993, eight days beyond the August 9 deadline for filing a timely appeal.


4
In the show cause order entered on August 26, the defendant was directed to advise this court of the date on which he delivered his notice of appeal to the prison authorities for filing.  This request was made so that the court could determine whether the appeal was timely pursuant to the Supreme Court's holding in Houston v. Lack, 486 U.S. 266, 270 (1988).  Neither the defendant nor his attorney have responded.  Furthermore, the defendant has not filed a motion in the district court for an extension of time in which to appeal as provided under Rule 4(b).   See United States v. Wrice, 954 F.2d 406 (6th Cir.) cert. denied, 112 S.Ct. 2286 (1992).  The requirements of Rule 4(b) are mandatory and jurisdictional.   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).  Accordingly, the court lacks jurisdiction in this matter.


5
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation